     Case 2:18-mj-02369-DUTY Document 3 Filed 12/26/18 Page 1 of 5 Page ID #:99



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
4    Assistant United States Attorney
     Acting Deputy Chief, Organized Crime
5     Drug Enforcement Task Force Section
     MAX B. SHINER (Cal. Bar No. 187125)
6    Assistant United States Attorney
     Violent & Organized Crime Section
7         1400/1300 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: 213-894-5339/3308
9         Facsimile: 213-894-0142
          E-mail: shawn.nelson@usdoj.gov
10                max.shiner@usdoj.gov

11   Attorneys for Applicant
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   IN THE MATTER OF THE SEARCH OF:         No. 2:18-MJ-02369
     A BLACK ZTE CELLULAR PHONE,
16   CURRENTLY IN THE CUSTODY OF THE         GOVERNMENT’S EX PARTE APPLICATION
     LA VERNE POLICE DEPARTMENT,             FOR FIRST EXTENSION OF TIME WITHIN
17   SEIZED ON MAY 24, 2018 FROM             WHICH TO RETAIN AND SEARCH DIGITAL
     KELLY DESHANNON                         DEVICES; DECLARATION OF MAX B.
18                                           SHINER

19                                           (UNDER SEAL)
20

21         The United States of America, by and through its counsel of
22   record, Assistant United States Attorney Max B. Shiner, hereby
23   applies for an order extending by 180 days the time within which the
24   government may retain and search digital devices seized pursuant to a
25   federal search warrant.
26   ///
27   ///
28   ///
     Case 2:18-mj-02369-DUTY Document 3 Filed 12/26/18 Page 2 of 5 Page ID #:100



1         This application is based on the attached declaration of Max B.

2    Shiner and the files and records of this case, including the

3    underlying search warrant and affidavit in support thereof.

4    Dated: December 26, 2018             Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          LAWRENCE S. MIDDLETON
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                           /s/
                                          MAX B. SHINER
10                                        Assistant United States Attorney

11                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-mj-02369-DUTY Document 3 Filed 12/26/18 Page 3 of 5 Page ID #:101



1                           DECLARATION OF MAX B. SHINER
2         I, Max B. Shiner, hereby declare and state:

3         1.    I am an Assistant United States Attorney assigned to this

4    investigation for United States Attorney’s Office for the Central

5    District of California.

6         2.    This declaration is made in support of a request for an

7    order permitting the government to retain and search, pursuant to the

8    terms of the original warrant in this matter, for an additional 180

9    days, the following digital device seized pursuant to the warrant

10   described below (the “SUBJECT DIGITAL DEVICE”):

11              a.    A black ZTE cellular phone, seized from KELLY

12   DESHANNON on May 24, 2018.

13        3.    On September 5, 2018, Special Agent Minh D. Tran of the

14   Federal Bureau of Investigation (“FBI”) obtained a federal search

15   warrant issued by the Honorable Paul L. Abrams, United States

16   Magistrate Judge (“the warrant”), authorizing the search of the

17   digital device, that is, the SUBJECT DIGITAL DEVICE listed above in

18   paragraph 2 and further described in Attachment A of the warrant,

19   that had been seized from the possession of KELLY DESHANNON at the

20   time of her arrest on May 24, 2018.

21        4.    The warrant, which is incorporated herein by reference,

22   authorized the search of the SUBJECT DIGITAL DEVICE and provided for

23   its retention by law enforcement for a period of 120 days to allow

24   the government to search such devices for evidence of violations of

25   21 U.S.C. § 846 (conspiracy to distribute controlled substances) and

26   18 U.S.C. § 1962(d) (racketeering conspiracy).

27

28
     Case 2:18-mj-02369-DUTY Document 3 Filed 12/26/18 Page 4 of 5 Page ID #:102



1         5.    This is the first request for an extension.         The current

2    deadline by which the government must complete its review of the

3    SUBJECT DIGITAL DEVICE is January 3, 2019.

4         6.    Based on information provided to me by agents with respect

5    to the SUBJECT DIGITAL DEVICE, the FBI brought this device to the

6    Orange County Regional Computer Forensics Laboratory (“OCRCFL”) on or

7    about September 7, 2018, in order to unlock or decrypt this passcode-

8    protected device.    The agents were unable to unlock the device.

9    After unsuccessfully attempting to unlock the device, the agents then

10   spoke to technically trained personnel assigned to the OCRCFL.            These

11   technically trained personnel stated that they would not able to

12   unlock or decrypt the device based on the make and model of the

13   cellular phone.    The technically trained personnel stated that a

14   request could be submitted to the Operational Technology Division

15   (“OTD”) for other possible means to unlock the device.

16        7.    On or about September 10, 2018, the FBI then contacted the

17   OTD, a laboratory located in Quantico, Virginia.         OTD advised that

18   they did not currently have a method or tool that would be able to

19   unlock or decrypt the device.

20        8.    On or about September 27, 2018, the FBI provided the

21   SUBJECT DIGITAL DEVICE to a third party with expertise in unlocking

22   and decryption of electronic devices.        To date, the third party

23   expert has not unlocked the SUBJECT DIGITIAL DEVICE, but believes

24   that they possess the ability to unlock the phone.

25        9.    For the following reasons, the government is requesting an

26   additional 180 days to complete its review of the SUBJECT DIGITAL

27   DEVICE:

28

                                            2
     Case 2:18-mj-02369-DUTY Document 3 Filed 12/26/18 Page 5 of 5 Page ID #:103



1               a.     The inability of the FBI to unlock and decrypt the

2    device has prevented agents from being able to review the contents of

3    the SUBJECT DIGITAL DEVICE pursuant to the warrant.          The efforts to

4    unlock and decrypt the device are complicated, time consuming, and

5    limited to only a few individuals who possess the knowledge and

6    ability to accomplish the task.       These individuals may be required to

7    physically manipulate the SUBJECT DIGITAL DEVICE and/or create

8    specialized software to assist in the unlocking or decryption of the

9    device.   Additionally, these individuals have a large backlog of

10   devices that are being analyzed.

11              b.     A search of the contents of the black ZTE cellular

12   phone has not commenced because efforts to decrypt the device are

13   ongoing, and more time is needed to successfully access the data on

14   the device.     For this reason, the government is requesting an

15   extension of 180 days in order to complete the search under the

16   procedures set forth in the warrant.

17        I declare under penalty of perjury under the laws of the United

18   States of America that the foregoing is true and correct.

19   DATED: December 26, 2018

20                                               /s/ Max B. Shiner
                                                MAX B. SHINER
21

22

23

24

25

26

27

28

                                            3
